DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 01/20/2022, with respect to the rejections under U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejections under U.S.C. 112(a) are withdrawn. However, the newly amended subject matter has brought forth new rejections under U.S.C. 112(b). 
	Applicant’s arguments, with respect to the rejections under U.S.C. 101, that the inventive concept provides a technological improvement to the computer processing system, are not commensurate in scope with the Claims as currently amended. The Claims do not currently require that the various extractions must be performed simultaneously. Therefore, the rejection under U.S.C. 101 is being maintained, and adjusted to meet the new claim limitations. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 1, 8, and 15, the limitation “attention mechanism” meets all three prongs of the aforementioned three prong test. The Examiner will be moving forward with examination interpreting that the attention mechanism is any device/program that meets the requirements as set forth in Para. 0018 of the Applicant’s Specification. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 8, and 15 are rendered indefinite due to the limitation “by means of an attention mechanism that is alternatively attached to each module of the waveform feature extraction module and the DSP feature extraction module”. It is unclear based on the Claims usage of the word “alternatively attached” and the Specification usage of the word “flexible” (see Para. 0026) if the “attention mechanism” is a physical or computer/processing component, or both. Therefore, the Claims are rejected as being indefinite.
	Claims 2, 4-7, 10-14, 16, and 18-20 are rejected based on their dependencies to the above Claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6 13 20

	Claims 1-2,4-9,11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Step 1: Claims 1, 8, and 15 recite a method performed by a processer, a device comprising a memory and processor to execute code, and non-transitory computer-readable medium for storing instructions for a processor. Thus, they are directed to statutory categories of invention.

	Step 2A, Prong 1:
		12. Claims 1, 8, and 15 recite the following claim limitations:
A processor capable of:
receiving an input biosignal
receiving information that identifies a type of the biosignal analysis task, among a plurality of diagnosis analysis tasks to be performed in association with the input biosignal, the plurality of types including determining a diagnosis of a condition associated with the input biosignal, clustering the input biosignal, classifying the input biosignal, and predicting a disease associated with the input biosignal;
selecting an analysis model, from a set of analysis models, to perform the biosignal analysis task associated with the input biosignal, based on the first type of feature and the second type of feature
performing, using the analysis model, the biosignal analysis task based on the first type of feature and second type of feature

	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper. With a biosignal and time series, a human mind could determine features and use them determine a biosignal analysis task needed to be done, and do said biosignal analysis task. Thus, the Claims recite limitation which fall within the ‘mental processes’ grouping of abstract ideas.
	Additionally, many of the limitations recited above could involve mathematical calculations and forming mathematical relationships (i.e. general analysis/feature identification). As such, the claims recite limitations which also fall within the ‘mathematical concepts’ grouping of abstract ideas. 

	Step 2A, Prong 2:
		Claims 1, 8, and 15 recite the following additional elements:
at least one processor/storage (Claim 1 and 8)
receiving information that identifies a type of the biosignal analysis task, among a plurality of types of the biosignal analysis task, to be performed in association with the input biosignal, the plurality of types including determining a diagnosis of a condition associated with the input biosignal, clustering the input biosignal, classifying the input biosignal, and predicting a disease associated with the input biosignal
accessing a storage configured to store information of first mapping that maps waveform models, from a set of waveform models, and the biosignal analysis tasks in association with each other and information of second mapping that maps digital signal processing (DSP) models, of a set of DSP models, and the biosignal analysis tasks in association with each other;
selecting, by using a waveform feature extraction module, a waveform model, from the set of waveform models based on the information that identifies the biosignal analysis task to be performed and the information of the first mapping, and identifying, using the selected waveform model, a first type of feature of the input biosignal;
selecting, by using a DSP feature extraction module, a DSP model, from the set of DSP models, based on the information that identifies the biosignal analysis task to be performed and the information of the second mapping, and identifying, using the selected DSP model, a second type of feature of the input biosignal;
selecting an analysis model, from a set of analysis models, to perform the biosignal analysis task associated with the input biosignal, based on the first type of feature and the second type of feature,
wherein the waveform feature extraction module and the DSP feature extraction module are based on machine learning, and parameters for the waveform feature extraction module and parameters for the DSP feature extraction module are separately trained and selected by means of an attention mechanism that is alternatively attached to each module of the waveform feature extraction module and the DSP feature extraction module, to model a relationship between an input of a biosignal and an output of each of the plurality of types of the biosignal analysis task. 
a non-transitory computer-readable medium capable of storing instructions/code (Claim 15)

	The aforementioned Claims recitation of one or more processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)). 
		
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
	For the "receiving a biosignal " step that was considered insignificant extra-solution activity in Step 2A Prong Two, it has been re-evaluated in Step 2B and determined to nothing more than a mental process. “Receiving a biosignal” does not require the usage of sensors/sensing devices, merely that the machine can receive the data in some way (i.e. electronically, by user input, reading a biosignal measurement, etc.).
	Further, the recitation of machine learning is used only generically, in a way that only well-understood, routine and conventional activity, and is not fully integrated into the practical application (see MPEP § 2106.05(d)(I)). The recitation of machine learning is broadly mentioned, and only discloses limitations that are already well understood to be involved with machine learning, and does not provide any limitations that amount to more than the abstract idea. The newly added attention mechanism’s functions as described in Para. 0018 of the Applicant’s Specification merely broadly discusses known method of using machine learning to process information. 
	For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims: 
	Claims 2, 9, and 16 further define the type of data received, and are merely limiting the biosignal to particular types of data.
	Claims 4, 6, 11, and 13 further limit the DSP models capable of being used, all of which are capable of being practically performable in the human mind (filtering data/performing calculations).
	Claims 5, 12, and 18-19 further limit the biosignal analysis task, all of which are capable of being practically performable in the human mind (monitoring data, diagnosing based on data, etc.).
	Claims 6, 13, 20 merely recited commonly used forms of machine learning that do not add significantly more to the abstract idea.
	Claims 7 and 14 add steps to the methods performed to allow more than one biosignal to be analyzed by the same device, and does not add significantly more to the abstract idea. 
		
	Therefore, 1-2,4-9,11-16 and 18-20 are rejected under 35 U.S.C. 101.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792